DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Office Action, received 12-9-2020, is acknowledged.  Claims 15-17 have been amended.  Claim 18 has been added.
Claims 1-8 and 10-18 are pending and under consideration.
Rejections Withdrawn
The rejection of claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "vaccine" in line 2, is withdrawn in light of the amendment of the claim.
The rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "pneumonia or invasive pneumococcal disease", is withdrawn.
Rejections Maintained
The rejection of claim 1-8, and 10-17 under 35 U.S.C. 103 as being unpatentable over Davis et al. (U.S. Pub. No. 20140099337 Al, April 10, 2014) in view of Leroy et al. (U.S. Pub. No. 20110117123 Al, May 19, 2011), is
	Applicants argue that Davis does not teach or suggest the specific combination of the sixteen capsular polysaccharide serotypes recited in claim 1, i.e., wherein the Streptococcus pneumoniae serotypes are 1, 3, 4, 5, 6A, 6B, 7F, 9V, 12F, 14, 18C, 19A, 19F, 22F, 23F, and 33F, but discloses a laundry list of possible combinations of polysaccharides from various Streptococcus pneumoniae serotypes.  Davis also does not teach or suggest a composition wherein two of the three specific serotypes - 1, 3, and 5 - are conjugated to tetanus toxoid, while the remaining capsular polysaccharides are conjugated to CRM197 carrier protein.
	Leroy fails to cure the deficiencies of Davis because Leroy does not teach a pneumococcal conjugate composition comprising the specific serotypes recited in claim 1. Nor does Leroy provide any suggestion or motivation to modify the various serotype combinations disclosed in Davis to arrive at the specific serotypes recited in claim 1.

	The examiner has considered applicants' arguments, in light of the claim amendments, but does not find them persuasive.
	The claims are drawn to a composition, comprising 16 different pneumococcal capsular polysaccharide-protein conjugates, wherein the Streptococcus pneumoniae listed serotypes are 1, 3, 4, 5, 6A, 6B, 7F, 9V, 12F, 14, 18C, 19A, 19F, 22F, 23F, and 33F, and said protein carriers are tetanus toxoid or CRM197, wherein two of the capsular polysaccharides (chosen from serotypes 1, 3, 5) are conjugated to tetanus toxoid  and the remaining capsular polysaccharides are conjugated to CRM197.
	As put forth in the original rejection explanation, Davis et al. teach compositions (vaccines) comprising the same S. pneumoniae capsular polysaccharides 1, 3, 4, 5, 6A, 6B, 7F, 9V, 12F, 14, 18C, 19A, 19F, 22F, 23F, and 33F, as in the instant claims.  Said polysaccharides are conjugated to same protein carriers as in the instant claims, i.e., CRM197 or tetanus toxoid. (paragraphs 0087-0110, 0115, 0118, 0121-0149)
	In addition, Davis et al. also teach said compositions further comprising an aluminum based adjuvant (e.g., aluminum phosphate, aluminum sulfate, or aluminum hydroxide) (paragraph 0182 - 0190).  Davis et al, teach that pneumococcal diseases include pneumonia, invasive pneumococcal disease, and middle-ear infections (paragraph 004). Davis et al. teach methods of immunizing a subject (>18years of age) against diseases caused by S. pneumoniae by administering various compositions of said conjugated polysaccharides by intramuscular injection as part of an immunization series. (Example 1, paragraphs 0234-0351)
	As put forth in the original rejection explanation, Davis et al. do not teach wherein two of the capsular polysaccharides (1, 3, or 5) are conjugated to tetanus toxoid while the rest of the capsular polysaccharides are conjugated to CRM197, or administration of said compositions to subjects less than 18 years of age.
	Leroy corrects the deficiencies in Davis et al. because Leroy teaches S. pneumoniae capsular polysaccharides 1, 3, 4, 5, 6B, 7F, 9V, 14, 18C, 19F, and 23F  conjugated to two different carriers wherein tetanus toxoid (Tt) is conjugated to serotypes 1 and 5. (paragraphs 0044-0059)
	Thus, it is maintained that it would have been obvious to a person having ordinary skill in the art to modify the teachings of Davis et al. with the teachings of Leroy who conjugated capsular polysaccharides 1, and 5, to tetanus toxoid while other capsular polysaccharides were conjugated to a different carrier protein such as CRM197 to maximize the effect of administration on S pneumoniae infections in a subject. It also would have been obvious to administer said compositions to subjects less than 18 years of age to combat invasive diseases such as otitis media.
New Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Newly added claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Newly added claim 18 is a method for prophylaxis of Streptococcus pneumoniae infection or disease in a subject, the method comprising administering a prophylactically effective amount of the vaccine of claim 10 to the subject.
	The specification, paragraph 0030, defines "prophylactically effective amount" as:

 Prophylactically effective amount: As defined herein, the term "a prophylactically effective amount" or "a prophylactically effective dose" refers to the amount or dose required to induce an immune response sufficient to delay onset and/or reduce in frequency and/or severity one or more symptoms caused by an infection with Streptococcus pneumoniae.

	However, the specification does not define the metes and bounds of "delay onset of symptoms caused by an infection with Streptococcus pneumoniae ".
	Thus, it is unclear in subjects wherein an infection with S. pneumoniae is detected, what symptoms are encompassed by "caused by an infection with S. pneumoniae " and what lengths of time are encompassed by "delay onset".

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        March 23, 2021